PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NISHIKATA et al.
Application No. 16/327,001
Filed: February 21, 2019
Attorney Docket No.: 2019-0210A
For: LASER COMMUNICATION SYSTEM AND LASER COMMUNICATION METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 23, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Corrected Notice of Allowance and Fee(s) Due mailed October 24, 2019, which set a statutory period for reply of three months. Accordingly, the application became abandoned on 
January 25, 2020. A Notice of Abandonment was mailed on February 10, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form a submission of a Substitute Statement for Inventor Yukito Hata and Issue Fee Transmittal with payment of the issue fee of $1000.00, (2) the petition fee of $2100.00 and (3) a proper statement of unintentional delay.

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received April 23, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions